Title: To Benjamin Franklin from Vergennes, 17 June 1781
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


à Versailles le 17 Juin 1781
J’ai reçu, Monsieur, la lettre que vous m’avez fait l’honneur de m’écrire le 10 de ce mois.
Je n’ai pris aucune part à l’emploi que M. Laurens a fait des six millions que le Roi a accordés au Congrès; ainsi j’ignore parfaitement quels arrangements cet officier peut avoir pris avec M. Gillon, et je suis hors d’état de vous donner la moindre direction à cet égard; peut être, Monsieur, pourrez vous vous procurer des éclaircissements en vous addressant à M. De Vémérange [Veimerange]; je sais que ce Commissaire des Guerres a été chargé par le Ministre de la Guerre de soigner les objets que ce Département a fournis à M. Laurens.
Quant à la destination des fonds qui proviendront de l’emprunt ouvert en hollande, je ne puis, Monsieur, ni la déterminer, ni y influer en manière quelconque; ces fonds devant appartenir aux Etats-Unis, c’est au Congrès à en disposer, et c’est d’après ce principe que je vous ai proposé de vous addresser à ce Corps pour connoître ses intentions. Mais c’est à vous à juger si cette autorisation vous est nécessaire, ou si vous pouvez vous en passer, et je ne puis que m’en rapporter entièrement à cet égard à ce que votre prudence vous suggerera: vous n’éprouverez point le plus léger obstacle de ma part dans les dispositions que vous jugerez à propos de faire.
J’ai l’honneur d’être très sincèrement, Monsieur, votre très humble et très obéissant Serviteur
De Vergennes
M. Franklin
